MORRISON, Judge.
*462The offense is forgery; the punishment, two years.
The injured party, Walter Larson, a farm implement dealer in the city of Plainview, testified that on January 29 the appellant bought a used Ferguson tractor from him, gave him a check drawn on Levelland National Bank of Levelland, Texas, in payment therefor and signed the name “J. B. Stein” thereto in his presence. The witness testified that the check was later returned to him with the notation that there was no such bank, that almost a month later he recovered the tractor with the aid of the officers near Earth, Texas, and that the serial number had been altered.
Mr. Fooshee, Larson’s service manager, corroborated his testimony about the sale to appellant on the day in question.
Mr. Lackey, a farmer near Earth, testified that he noticed the tractor involved in this transaction seemingly abandoned near his field, that he was instructed by the officers to be on the lookout, and that sometime later he did see the appellant in a truck in the vicinity of the tractor, and that he gave the officers the license number of the appellant’s truck.
The check was offered in evidence, and it was established that there was no such bank as the one on which it was drawn and that no J. B. Stein was known in the vicinity of Levelland.
Appellant, testifying in his own behalf, denied that he had executed the check in question or had ever bought a tractor from Mr. Larson. His defense was that of alibi, and he was in a measure supported by some of his witnesses.
The jury resolved the disputed issue against the appellant, and we find the evidence sufficient to support the conviction.
There are no bills of exception in the record.
Finding no reversible error, the judgment of the trial court is affirmed.